DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (2017/0007254) in view of Bowe et al. (2014/0081252).

Regarding claim 1, Jaworek et al. disclose an oscillating surgical cutting instrument (Fig. 74), comprising: a housing (outer sheath surrounding transducer 3016 in Fig. 74); a blade 3066 (Fig. 74), at least a portion of the blade 3066 positioned distally of the housing (3066 extends outside of outer sheath - Fig. 74); a transducer 3016 (Fig. 74; paragraphs [0231] & [0235]) at least partially disposed within the housing (outer sheath - Fig. 74) and configured to convert electrical energy into mechanical vibration energy (paragraph [0235]); and a waveguide 3078 (Fig. 74 - [paragraph [0231]) interconnecting the transducer 3016 and the blade 3066 such that the mechanical vibration energy produced by the transducer 3016 is transmitted along the waveguide 3078 to the blade 3066 to oscillate the blade 3066 (paragraph [0231]), wherein the transducer 3016, waveguide 3078, and blade 3066 are configured such that the mechanical vibration energy produced by the transducer 3016 oscillates the blade at a frequency or within a frequency range from about 20 Hz to about 20 KHz to facilitate tissue dissection while minimizing thermal effects on tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’).
Regarding claim 2, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 3, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 4, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 6 KHz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 5, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 6, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 12 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 7, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 8 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 8, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 9, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 12 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 11, Jaworek et al. further disclose wherein the blade 3066 defines at least one blunt portion configured for blunt tissue dissection (Fig. 74).
Regarding claim 14, Jaworek et al. further disclose method of mechanical tissue dissection (paragraphs [0002], [0231]-[0232], & [0235]), comprising: oscillating a blade at a frequency or within a frequency range from about 20 Hz to about 20 KHz tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’); and urging a tissue-contacting surface of the blade into contact with tissue to mechanically dissect tissue while minimizing thermal effects on tissue (paragraphs [0231]-[0232]).
Regarding claim 15, Jaworek et al. further disclose wherein urging the tissue-contacting surface into contact with tissue include urging a blunt portion of the blade 3066 into contact with tissue (Fig. 74; paragraphs [0231]-[0232]).
Regarding claim 17, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 18, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 19, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 20, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 12 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Jaworek teaches all the claimed limitations discussed above however, Jaworek does not specify that the frequency range is an operational frequency range as claimed.  
Bowe discloses an oscillating surgical cutting instrument where the blade has an operational frequency or within an operational frequency below 20 KHz ([0124]). (note that the operational frequency disclosed in paragraph [0124] is within the claimed operational frequency of all pending claims).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Jaworek with an operational frequency below 20KHz in view of the teachings of Bowe, in order to be able to adjust the operational frequency higher or lower to suit a cutting application (e.g., index speed, tissue type, operator preference, and the like) ([0124]). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an operational frequency below 20KHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, the determination of optimum or workable ranges of the operational frequency to achieve the desired cutting application would have been characterize by routine experimentation. See MPEP 2144.05 IIB
Claims 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (US Pub. No. 2017/0007254 A1) in view of Bowe et al. (2014/0081252) and further in view of Beaupre (US Pat. No. 6,328,751 B1).
Regarding claims 10, 12, and 16, Jaworek et al. further disclose a blunt portion on the blade 3066 (Fig. 74) but fail to further disclose at least one sharp portion configured for sharp tissue dissection.
However, Beaupre teach an ultrasonic bade having multiple functions, wherein the blade may include multiple features to facilitate those functions, for example, flats or blunt regions for configuration, sharp or dull edges and serrated blade edges (column 10, lines 14-18).  
Therefore, it would have been an obvious modification for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaworek et al.’s blade to include at least one sharp portion, as suggested and taught by Beaupre, in order to facilitate multiple functions of the blade per the desired use.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (US Pub. No. 2017/0007254 A1) in view of Bowe et al. (2014/0081252) and further in view of Ross et al. (US Pub. No. 2013/0072950 A1).
Regarding claim 13, Jaworek et al. fail to further disclose wherein the transducer is a voice coil actuator.  Jaworek et al. disclose that the transducer is a piezoelectric type (paragraph [0235]).
However, Ross et al. teach the alternate use of piezoelectric, voice coil, electrostatic or any other transduction components suitable for converting an ultrasonic signal into mechanical oscillations required to excite a waveguide (paragraph [0030]).
Ross et al. shows that a voice coil is an equivalent structure known in the art.  Therefore, because these two transducers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art (before the effective filing date) would have found it obvious to substitute a voice coil for a piezoelectric type transducer. 
Response to Arguments
Applicant’s arguments, filed 2/1/22, with respect to the rejection(s) under Jaworek et al. (2017/0007254) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bowe et al. (2014/0081252) which teaches the operational frequency as claimed. 
It appears to the examiner that the claimed limitations of the independent claims are met be Jaworek in view of Bowe in order to be able to adjust the operational frequency higher or lower to suit a cutting application (e.g., index speed, tissue type, operator preference, and the like) ([0124]). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an operational frequency below 20KHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, the determination of optimum or workable ranges of the operational frequency to achieve the desired cutting application would have been characterize by routine experimentation. See MPEP 2144.05 IIB

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771